 DECISIONS OF NATIONAL LABOR RELATIONS BOARDR. W. Harmon & Sons, Inc. and Local No. 916, af-filiated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Petitioner.' Case 33-RC-2519June 26, 1980DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer DonaldM. Glynn of the National Labor Relations Board.Following the close of the hearing the RegionalDirector for Region 33 transferred this case to theBoard for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:1. The Employer, a Delaware corporation, is pri-marily engaged in providing schoolbus servicesfrom its facility located in Springfield, Illinois. Atthe hearing the parties stipulated, and we find, thatfrom September 1978 to September 1979 the Em-ployer's predecessor had gross revenues in excessof $700,000 derived from its operations, and duringthe same period the Employer purchased fuel andother supplies valued in excess of $50,000 fromsuppliers within the State of Illinois, who, in turn,have purchased and received those supplies fromoutside the State of Illinois. We find, therefore,that the Employer is engaged in commerce withinthe meaning of the Act.In 1978-79, the Employer's predecessor receivedapproximately 99 percent of its revenue from itscontract with the Springfield School District No.186, with the remaining I percent ($6,000 $8,000)After this case was transferred to the Board, the Regional Directorfor Region 33 notified the Board that Amalgamated Transit Union,AFL-CIO, CLC, Local No. 1249, had submitted authorization cards insupport of a request to intervene. Some of the cards were dated prior tothe date of the hearing in this proceeding. We have been administrativelyadvised by the Regional Director that since the Amalgamated's interestin this proceeding was not known until after the close of the hearing, noprehearing notice was sent to it. In these circumstances we find thatAmalgamated's request to intervene is timely and it is hereby granted.See Mayfair Industries, Incorporated, 126 NLRB 223 (1960); Cramer, Inc.,112 NLRB 1975 (1955).250 NLRB No. 25coming from nonschool charter transportation. TheEmployer anticipates that its revenue for the 1979-80 school year will be derived in the same propor-tion from school and nonschool services as was itspredecessor's in 1978-79. It contends, inter alia,that since it is engaged almost exclusively in thetransportation of schoolchildren under its contractwith the local school district, and anticipates re-ceiving approximately 99 percent of its total reve-nue for such services, its operations are essentiallylocal in character and therefore the Board shoulddecline to assert jurisdiction over its operationsunder the principles set forth in Lexington TaxiCorp., 224 NLRB 503 (1976). The Employer fur-ther contends that under the terms of its contractwith the Springfield School District substantialcontrol over its labor relations policies resides notwithin itself but rather with the school district, anentity exempt from the jurisdiction of the Board. Insupport of its contention the Employer cites var-ious contractual provisions that give the school dis-trict the right to make changes in the routing ofbuses, to request the transfer of drivers, and to re-quire certain insurance and safety guidelines, aswell as the dismissal of any driver it feels is notqualified to operate a schoolbus.Recently, in Soy City Bus Services, Division of R.W. Harmon & Sons, Inc., 249 NLRB No. 167(1980), a case involving another schoolbus divisionof the same Employer (which derived 96 percentof its revenues from a contract with a local schooldistrict), the Board found that the local-in-charac-ter test relied on in Lexington Taxi, supra, was nolonger a viable standard for jurisdictional purposesand that those cases utilizing the local-in-charactertest were no longer controlling. With regard to theEmployer's contention that its contractual obliga-tions to the school district deprived it of substantialcontrol over the employment conditions of its em-ployees, our review of the record herein revealsthat the Employer retains control over employeehiring, discharge, rates of pay, fringe benefits,grievances, assignment of drivers to routes, hoursof work, and other conditions of employment. Fur-ther, we note that the contract itself declares thatthe Employer is an independent contractor and notthe representative, agent, joint venturer, or em-ployee of the school district. We conclude, there-fore, that the Employer retains substantial day-to-day control over its labor relations policies suffi-cient to enable it to bargain effectively, despite thefact that it is required to maintain certain standardsunder its contract with an exempt entity. Accord-ingly, we further conclude that it will effectuatethe purposes of the Act to assert jurisdictionherein. National Transportation Service, Inc., 240172 R. W. HARMON & SONS, INCNLRB 565 (1979); KAL Leasing, Inc., 240 NLRB892 (1979).2. The parties at the hearing stipulated, and wefind, that the Petitioner is a labor organizationwithin the meaning of Section 2(5) of the Act. Wealso find, and no party to this proceeding contendsotherwise, that Amalgamated (hereinafter the Inter-venor) is a labor organization within the meaningof Section 2(5) of the Act. See Amalgamated Tran-sit Union, Division No. 825, AFL-CIO (Transport ofNew Jersey), 240 NLRB 1267 (1979).3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4. The parties to the hearing stipulated, and wefind, that there are among the employees of theEmployer two units constituting appropriate unitsfor the purpose of collective bargaining within themeaning of Section 9(b) of the Act:[Subsequent to the issuance of this Decision andDirection of Election, the Board, by order datedJuly 22, 1980, granted the Employer's motion foran extension of time within which to conduct theelection, approved the Petitioner's request to with-draw its petition, and directed that only the Inter-venor, Amalgamated Transit Union, AFL-CIO,CLC, Local No. 1249, appear on the ballot. Byorder of August 13, 1980, the Board granted theEmployer's request that August 27, 1980, be set asthe period for eligibility.The Intervenor having submitted a disclaimer ofinterest in the mechanic unit, the Regional Directorrequested that the Board amend the description ofappropriate unit accordingly. By order dated Sep-tember 9, 1980, the Board amended the Decisionand Direction of Election by striking the mechanicunit and, therefore, finding the only appropriateunit to be:(a) All full-time and regular part-time busdrivers employed by the Employer at itsSpringfield, Illinois, facility; but excluding allmechanics, bus washers, fuel men, dispatchers,office clerical employees, guards, and supervi-sors as defined in the Act.][Direction of Election and Excelsior footnoteomitted from publication.]173